IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO.74,716


MICHAEL EARL CRUTHIRD, Appellant

v.

THE STATE OF TEXAS



ON DIRECT APPEAL OF MOTION FOR DNA TESTING
FROM BELL COUNTY


Keller, P.J., delivered the opinion for a unanimous Court.

O P I N I O N


	Appellant was convicted of capital murder and sentenced to life imprisonment.  He subsequently
filed a motion for DNA testing, (1) which the trial court denied.  He thereafter filed a notice of appeal, (2) and
the district clerk forwarded his appeal to the Third Court of Appeals.  Holding  that the Court of Criminal
Appeals has jurisdiction over this case because it is a "capital" case, the Court of Appeals dismissed the
case for want of jurisdiction and ordered the record transferred to this Court.  The matter has now been
filed as an appeal in this Court. 
	 In Sisk v. State, we held that, where the capital murder defendant was given a life sentence, an
appeal of a trial court's denial of DNA testing is to the Court of Appeals. (3)  Consequently, we order that
this appeal be transferred to the Third Court of Appeals. (4)
						KELLER, Presiding Judge
Date delivered: May 5, 2004
Do not publish
1.   TEX. CODE CRIM. PROC., Art. 64.01, et seq.
2.   Art. 64.05.
3.   2004 Tex. Crim. App. LEXIS 646 (April 7, 2004).
4.   Id. at *12.